Case: 20-60307     Document: 00515801503         Page: 1     Date Filed: 03/30/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 30, 2021
                                  No. 20-60307                         Lyle W. Cayce
                                                                            Clerk

   Alfonso Guadiana,

                                                           Plaintiff—Appellant,

                                       versus

   Jacqueline Banks, in her individual and official capacity; Ronald
   Woodall, in his individual and official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:18-CV-121


   Before Higginbotham, Smith, and Oldham, Circuit Judges.
   Per Curiam:*
          Alfonso Guadiana, Mississippi prisoner # 155266, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the summary judgment
   dismissal of his 42 U.S.C. § 1983 suit where he sought damages against a
   physician and a former warden of the South Mississippi Correctional


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60307         Document: 00515801503       Page: 2   Date Filed: 03/30/2021




                                    No. 20-60307


   Institution. Guadiana alleged deliberate indifference to his serious medical
   needs by the defendants in violation of the Eighth Amendment, claiming that
   the defendants provided inadequate medical care for his hearing loss and
   specifically noting that the defendants did not provide him with surgery to fix
   his hearing loss.
          By moving to proceed IFP, Guadiana challenges the district court’s
   certification pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of
   Appellate Procedure 24(a)(3) that his appeal is not taken in good faith. See
   Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). The inquiry into whether
   an appeal is taken in good faith “is limited to whether the appeal involves
   legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citations omitted).
          In his brief before this court, Guadiana argues that the defendants
   prolonged a delay in medical treatment to outside medical care for his hearing
   loss. He now contends that the defendants were aware that the prison facility
   did not have the equipment necessary to diagnose his condition and that they
   delayed his treatment at outside clinics for a few months and caused him to
   miss an outside appointment. However, Guadiana did not make this claim
   before the district court, but rather raised an allegation that the defendants
   provided him with inadequate medical care that was focused on the
   contention that he had yet to receive corrective surgery that was allegedly
   recommended by a prison doctor. We generally do not consider new claims
   raised for the first time on appeal. Yohey v. Collins, 985 F.2d 222, 225 (5th
   Cir. 1993); see Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.
   1999). Although briefs of pro se appellants are afforded liberal construction,
   Guadiana raises an entirely new claim against the defendants. See Yohey, 985
   F.2d at 225. Because Guadiana raises this claim against the defendants for




                                         2
Case: 20-60307      Document: 00515801503            Page: 3    Date Filed: 03/30/2021




                                      No. 20-60307


   the first time on appeal, we will not consider it. See id.; see also Leverette, 183
   F.3d at 342.
          This appeal lacks arguable merit and is, therefore, frivolous. See
   Howard, 707 F.2d at 220. Guadiana’s motion to proceed IFP is DENIED,
   and we DISMISS his appeal as frivolous. See Baugh, 117 F.3d at 202 n.24;
   5th Cir. R. 42.2. The dismissal of this appeal as frivolous counts as a strike
   under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th
   Cir. 1996), abrogated in part on other grounds by Coleman v. Tollefson, 135 S. Ct.
   1759, 1762-63 (2015). Guadiana is WARNED that if he accumulates three
   strikes, he may not proceed IFP in any civil action or appeal while he is
   incarcerated or detained in any facility unless he is in imminent danger of
   serious physical injury. See § 1915(g).




                                           3